Per Curiam.
This was a vendor’s suit for specific performance of a written contract for the purchase of real property, the pertinent features of which appear in the opinion of the vice-chancellor. Our consideration of the case leads us to the conclusion that the decree requiring appellant to complete his purchase in fulfillment of the contract should be affirmed, and for the reasons stated by the learned vice-chancellor.
As will appear by Iris opinion, the contract .contained provisions. calling on the vendee to erect a building of a specified character upon the premises to be conveyed, and counsel for appellant raise the point that a court of equity should not decree specific performance of a stipulation of that character. Such we understand to be the ordinary rule. Wharton v. Stoutenburgh, 35 N. J. Eq. 266. But we are' not called upon to pass on this feature of the case, because the decree appealed from goes no farther than to require the appellant to take and pay for his deed and attend to the details incidental to closing of title. It is true that the decree contains a provision allowing the appellant six months "after the *255performance of this decree” to proceed to erect a building m accordance with the contract, but there is no mandate to erect such building within that period or at any time. When such a mandate has been issued by the court of chancery and has been properly brought before us, it will be time enough to consider it.
The decree is affirmed, with costs.
For affirmance — Ti-ie Chiee-Justice, Trenchard, Parker, Kalisci-i, Black, Katzenbaci-i, Gardner, Ackerson, Van Buskirk—9.
For reversal—None.